Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 5/27/2020, 4/19/2021, and 4/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Laing was disclosed in the IDS filed on 4/25/2022. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15, 18, 20-23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laing (U.S 4,170,261).
In regards to Claim 14, Laing discloses a ventilation and air conditioning system for a room (Fig.10a-10b), the room containing a heat source (abstract, such that the office interprets items within the room that need to be cooled are consider the heat sources), the ventilation and air conditioning system comprising: a cooled air supply (Fig.10b, #101, which is the ambient air from outside); a ventilation duct (Fig.10a-b, #94), the ventilation duct comprising a primary inlet (Fig.10b, where #104 enters from is consider the inlet) being connected to the cooled air supply (Fig.10b, inlet is connected to the cooled air supply #101) and an outlet (Fig.10a-b, #92) leading into the room (Fig.10a-b, #91); and a number of heat storage elements (Fig.10a-b, #93) arranged inside the ventilation duct between the primary inlet and the outlet (Fig.10a-b, #93 is between in the inlet and outlet), such that during operation of the cooled air supply there is a forced stream of cooled air through the ventilation duct, thereby cooling and preferably freezing the heat storage elements (Column 5, lines 60-67, discloses using the cooled air supply to cool and solidify the heat storage elements), a secondary inlet (Fig.10a, where #90 enters from is consider the second inlet) into the ventilation duct (Fig.10a), the secondary inlet being in flow communication with the room and which during operation of the cooled air supply is closed by a damper (Fig.10b, the second inlet is closed when the cooled air supply is being used), the damper being designed to automatically open in a passive manner when the forced stream of cooled air from the cooled air supply stops, such that a natural convection airflow through the ventilation duct is supported, the natural convection airflow being cooled by transferring heat to the heat storage elements (Fig.10a, and Column 5, lines 50-57, discloses when the cool air supply stops, the damper #105 automatically opens passively and allows for natural convection to transfer heat from the room to the heat storage elements #93, through the second inlet #90).
In regards to Claim 15, Laing discloses the ventilation and air conditioning system according to claim 14, wherein the heat storage elements comprise a phase change material (Column 1, lines 21-26, which discloses material which can melt and solidify based on the application).

In regards to Claim 18, Laing discloses the ventilation and air conditioning system according to claim 14, wherein the heat storage elements have a plate-like or sheet-like shape (Fig.10a-b, #93 has a plate like shape, see figure 5 for additional view).

In regards to Claim 20, Laing discloses the ventilation and air conditioning system according to claim 14, wherein the opening force acting on the damper is achieved by a mass and/or a spring (Fig.10a-b, #105 is opened by an acting mass which forces the rotation of the damper in either position).

In regards to Claim 21, Laing discloses the ventilation and air conditioning system according to claim 14, wherein the outlet is placed close to the floor of the room (Fig.10b, #92 is close to the floor of the room, as the office interprets close, as the two elements being with same room)). 

In regards to Claim 22, Laing discloses the ventilation and air conditioning system according to claim 14, wherein the secondary inlet is placed close to the ceiling of the room (Fig.10a, #90 close to ceiling).
In regards to Claim 23, Laing discloses the ventilation and air conditioning system according to claim 14, wherein the ventilation duct is essentially straight-lined and aligned vertically (Fig.10a-b, #94 is straight and vertically above the room).
In regards to Claim 26, Laing discloses a method of operating the ventilation and air conditioning system according to claim 14, wherein during operation of the cooled air supply the heat storage elements are cooled by the forced stream of cooled air (Fig.10b, being cooled by a forced stream of cool air #101, column 5, lines 60-67), and wherein during subsequent natural convection mode the heat storage elements act as coolers for the natural convection airflow (Fig.10a, in natural convection mode, the heat storage elements #93 act as cooler, by cooling the airflow #90, see column 5, lines 50-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-17 are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Laing (U.S 4,170,261) in view of He (U.S 2019/0143783 A1).
In regards to Claim 15, Laing discloses the ventilation and air conditioning system according to claim 14.
Laing does disclose: wherein the heat storage elements contains material which can phase change (Column 1, lines 21-26, which discloses material which can melt and solidify based on the application).
Laing fails to explicitly disclose: Comprise a phase change material.
However, He discloses: Comprise a phase change material (Paragraph [0005], which disclose the heat storage elements as PCM, as such the office notes that the heat storage elements used to help cool and/or heat a room (as taught by Laing) would be replaced with heat storage elements comprising phase change materials (as taught by He) to help dissipate and/or provide heat to a heat source). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat storage elements used to help cool and/or heat a room (as taught by Laing) to be replaced with heat storage elements comprising phase change materials (as taught by He) to help dissipate and/or provide heat to a heat source. By modifying the heat storage elements to utilizing PCM, allows said heat storage elements to melt and solidify at specific defined temperatures, thus making them suitable to control the temperature range of diverse applications.   
In regards to Claim 16, Laing in view of He discloses the ventilation and air conditioning system according to claim 15, wherein the phase change material undergoes a solid-liquid phase transition in the temperature range mainly from 16 0C to 30 °C (He, Paragraph [0005], which disclose a mid temperature range of 15-90 degrees Celsius). 
In regards to Claim 17, Laing in view of He discloses the ventilation and air conditioning system according to claim 15, wherein the phase change material is based on salt hydrates (He, paragraph [0005], which discloses salt hydrates to be a mid temperature PCM). 

Claim 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Laing (U.S 4,170,261) in view of Bailey (U.S 2018/0213684 A1). 
In regards to Claim 24, Laing discloses the ventilation and air conditioning system according to claim 14.
Laing fails to disclose: Wherein the heat source comprises a number of electric/electronic components. 
However, Bailey discloses: Wherein the heat source (Fig.6, #622a/b) comprises a number of electric/electronic components (Fig.6, room #620 contains a plurality of racks #622a/b, which each comprises a plurality of electrical components, as such the office notes that with the combination of Laing in view of Bailey, the room being cooled by the ventilation and air condition system using heat storage elements (as taught by Laing) would be modified such that the room contains a plurality of electrical components (as taught by Bailey) to be cooled via the air conditioning system). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the room being cooled by the ventilation and air condition system using heat storage elements (as taught by Laing) such that the room contains a plurality of electrical components (as taught by Bailey) to be cooled via the air conditioning system. By changing one heat source for another heat source is within the purview of one of ordinary skill in art, as such modification would yield predictable results i.e., cool the plurality of heat sources within the room (See KSR, citing, Int'l Co, v. Teleflex Inc, 550 U.S. 398, 82 U3PQ2d 1385 (2007)).
In regards to Claim 25, Laing in view of Bailey discloses a building comprising: a room containing a heat source (Laing, Fig.10a-b, which discloses a room having a heat source and with the combination of Bailey, the room can contain a plurality of racks #622a/b); and the ventilation and air conditioning system according to claim 24 associated with the room (Laing in view of Bailey, disclose the ventilation and air condition system as disclosed in claim 1). 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Melink (U.S publication 2021/0156601 A1) – Discloses a hybrid system using PCM as heat storage elements to help regulate a temperature range within a space. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835